Citation Nr: 1202468	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left patellar fracture residuals, prior to November 13, 2006.  

2.  Entitlement to an evaluation in excess of 30 percent for the service-connected left patellar fracture residuals, beginning on November 13, 2006.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to June 1969.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the RO that granted service connection for a left patellar fracture (claimed as problems with left knee and leg), and assigned a 10 percent rating, effective on January 12, 2005.   

As the claim for an increased rating for the service-connected left knee disability involves a request for a higher rating following the grant of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet.App. 119, 126 (1999).  

Notably, a September 2006 rating decision, issued in October 2007 by the RO, assigned an increased rating of 30 percent, effective on November 13, 2006.  

Although the grant of an increased rating represents a grant of benefits, a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In May 2011, the Board, inter alia, remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record, to include obtaining Social Security Administration (SSA) records and scheduling the Veteran for a VA examination.  

Significantly, in a June 2011 rating decision, the RO assigned an increased rating of 70 percent and a total rating based on individual unemployability by reason of service-connected disability, effective on May 26, 2006.

All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


FINDINGS OF FACT

1.  Prior to November 13, 2006, the service-connected left patellar fracture residuals is not shown to have been manifested by any lateral instability or recurrent subluxation or restriction of flexion to less than 90 degrees, but is shown to have been productive of a disability picture that more nearly approximated that of extension restricted to no more than 15 degrees.  

2.  Since November 13, 2006, the service-connected left patellar fracture residuals is not shown to be manifested by lateral instability or recurrent subluxation, flexion limited to less than 90 degrees or extension limited to greater than 20 degrees.  


CONCLUSIONS OF LAW

1.  Prior to November 13, 2006, the criteria for assignment of an initial evaluation of 20 percent, but no higher for the service-connected left patellar fracture residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a including Diagnostic Codes (DCs) 5256, 5257, 5260, 5261 (2011).  

2.  Beginning on November 13, 2006, the criteria for assignment of an evaluation in excess of 30 percent for the service-connected left patellar fracture residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a including DCs 5256, 5257, 5260, 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in January 2005, June 2006, November 2006, May 2011, and June 2011 letters.  

Notably, in the June 2006 letter, along with a notice letter, dated in June 2011, accompanying a June 2011 RO rating decision and an August 2011 Supplemental Statement of the Case (SSOC), the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the letters did not specifically pertain to the current appellate claim involving evaluation of the left knee disability.  Further, the August 2011 SSOC was the last readjudication of the claims.  

However, receipt of this notice does reflect that the Veteran was aware of such information, and the statements submitted in support of his case have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

In this regard, the Veteran and his representative have submitted various statements that address the nature and symptoms of the left knee disability, the severity and duration of the Veteran's symptoms, and impact of the left knee disability and related symptoms on the Veteran's employment and daily life.  

Additionally, the Veteran's representative has cited to case law, including AB v. Brown, 6 Vet.App. 35, 38 (1993) and Francisco v. Brown, 7 Vet.App. 55, 58 (1991), to support the Veteran's claims, which indicates awareness of the information used to establish effective dates.   

Hence, it is reasonable to conclude that the Veteran and his representative were generally aware of the evidence needed to establish a disability rating and effective date once service-connection has been established as a result of receiving such notice.  

Consequently, the Board concludes that the Veteran has not been prejudiced by this lack of notification, as it specifically pertains to the claim for an increased rating for the left knee disability, regarding the Court's holding in Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, as noted, these claims were readjudicated in an August 2011 SSOC.  The Board notes that contrary to VCAA requirements with respect to notification regarding disability ratings and effective dates, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  

However, The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that an SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2006) (Mayfield III).  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Since the Veteran had a meaningful opportunity to participate in the adjudication process, including submitting numerous written statements on his behalf throughout the course of the appeal, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  

Thus, VA satisfied its duty to notify the Veteran.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded multiple VA examinations to address the nature and severity of his service-connected left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, various VA, private, and Social Security Administration (SSA) records identified by the Veteran have been associated with the claims file.  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of the matter addressed hereinbelow.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the United States Court of Appeals for Veterans Claims (Court) noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The following analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.   Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.   

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  


Specific Legal Criteria

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2011).  

Diagnostic Code 5010 also provides that traumatic arthritis is to be rated as degenerative arthritis.  

Diagnostic Code 5003 in turn provides that degenerative arthritis (that is established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  

Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (no percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

The current version of the General Rating Formula for Diseases and Injuries of the Knee and Leg, 38 C.F.R. § 4.71a, provides as follows: 


Diagnostic Code 5256 provides: 

Knee, ankylosis of:  

60%	Extremely unfavorable, in flexion at an angle of 45 degrees or more;  

50%	In flexion between 20ºand 45 degrees;  

40%	In flexion between 10 and 20 degrees;  

30%	Favorable angle in full extension, or in slight flexion between 0 and 10 	degrees.   See 38 C.F.R. § 4.71a, DC 5256 (2011).  


Diagnostic Code 5257 provides: 

Knee, other impairment of: Recurrent subluxation or lateral instability: 

30%	Severe;  

20%	Moderate.  See 38 C.F.R. § 4.71a, DC 5257 (2011).  


Diagnostic Code 5260 provides: 

Leg, limitation of flexion of: 

30%	Flexion limited to 15 degrees;  

20%	Flexion limited to 30 degrees;  

10%	Flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2011).  


Diagnostic Code 5261 provides: 

Leg, limitation of extension of: 

50%	Extension limited to 45 degrees;  

40%	Extension limited to 30 degrees;  

30%	Extension limited to 20 degrees;  

20%	Extension limited to 15 degrees;  

10%	Extension limited to 10 degrees.  See 38 C.F.R. § 4.71a, DC 5261 (2011).  


Standard of Review 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran maintains that, prior to November 13, 2006, an initial evaluation in excess of 10 percent is warranted for his service-connected left patellar fracture and that, since November 13, 2006, an evaluation in excess of 30 percent is warranted, based on symptoms of instability, immobility and decreased range of motion testing, as well as pain, swelling and overall functional impairment.  


Prior to November 13, 2006

Based on a careful review of the record, the Board finds that an initial evaluation of 20 percent for the service-connected left patellar fracture residuals  is warranted for the period of the appeal prior to November 13, 2006.  

In this regard, the service treatment records indicate that the Veteran suffered a comminuted fracture of the left distal patella with a ruptured inferior patellar tendon in December 1968.  

The VA treatment records, dated from 2002 to 2006, showed that the Veteran had cortisone injections in the left knee to treat his knee discomfort and had a diagnosis of bilateral osteoarthritis in the knees, left greater than right.  

The private treatment records, dated from 2003 to 2004, showed that the Veteran underwent physical therapy to strengthen his left lower extremity and to increase balance and coordination after he was involved in a serious motor vehicle accident and suffered a cerebrovascular accident resulting in left hemiparesis in October 2003.  

Notably, an outpatient physical therapy general evaluation form, dated in May 2004, showed observations that the Veteran exhibited significant left lower extremity range of motion limitations, with genu varum in the left knee greater than the right, and with the left hip creating problems in the left foot.  

A therapy progress note, dated in July 2004, shows that the Veteran reported that he would get rid of his wheelchair at home when his leg was all better.  The physical therapist noted that the Veteran needed to increase his home activity and that it was doubtful that the knee support was actually providing any structural support, but that it might be beneficial if the Veteran reports feeling more supported and stable.  

The therapy progress notes, dated in August 2004, showed that the Veteran had an ability to flex his knee in seated position, decreased hip and hamstring flexibility, a slow gait, clonus present limiting his ability to continue walking and compromising the safety of the activity, and left knee flexion to 120 degrees.  Extension was noted to be to -15 degrees.  Here, the Veteran scored 37 out of 56 on the Berg balance score.  

In conjunction with the current appeal, the Veteran underwent a VA joints examination in May 2005.  Here, the examiner noted the claims file was not reviewed.  The Veteran voiced complaints of pain, weakness and stiffness in the left knee, including flare-ups with long standing and long walking when he used a wheel chair and a cane.  

The Veteran reported having a history of being involved in a motor vehicle accident in service, which caused a fracture to his left patella, ruptured the patella tendon, and was repaired surgically.  He denied any episodes of dislocation or recurrent subluxation, reported no inflammatory arthritis, and did not require the use of prosthesis.  

The VA examiner noted a history of a stroke in 2003, and indicated that the Veteran was unable to walk very far, used a cane and was in a wheelchair for the examination.  The examiner reported that active recreational activities were beyond the Veteran.  

The range of motion testing revealed findings of extension of the left knee to 0 degrees and flexion to 90 degrees, with pain on extremes, but without fatigue, weakness or lack of endurance.  The examiner noted limitation was secondary to pain, but repetitive motion did not cause any increase in loss of range of motion.  

The VA examiner observed painful motion, but no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  The examiner opined that it would be mere speculation to estimate range of motion loss with a flare up.  His functional limitations of poor weight bearing were noted.  

The VA examiner added that there was no ankylosis, shortening of the leg, inflammatory arthritis or prosthesis.  The Veteran was diagnosed with degenerative joint disease of the left knee status-postoperative fracture patella and ruptured patella tendon.  

A VA neurological disorders examination report of the same date revealed findings of normal joint sense in the left toes and normal light tissue touching, with a trace for figures and vibration, but no significant residuals in the left knee.  

The examiner concluded that an automobile in October 2003 with some weeks of unconsciousness, plus a dense left hemiplegia, was now resolved enough for the Veteran to stand with relatively preserved sensation and well preserved intellect, though his left hand was severely atrophic, and the left patellar fracture, also in a motorcycle accident 37 years ago, had no significant residuals.  

The X-ray test results also showed findings of degenerative changes of the patellofemoral and medial compartments, with joint space narrowing of the medial compartment, old trauma of the patella with surgical hardware present, deformity of the patella secondary to old trauma, predominantly inferior aspect, and multiple breaks of a wire suture, with no acute boney process identified.  

The evidence of record, to specifically include the August 2004 therapy progress note and May 2005 VA examination report, showed that, prior to November 13, 2006, the service-connected left knee disability picture more closely resembled that of extension limited to 15 degrees.  

The Board has considered the Veteran's lay statements with respect to the claim, and acknowledges his reporting of symptoms of instability, laxity, limitation of motion, and painful motion, as well as occasional exacerbation and overall functional impairment in his left knee.  

However, he had not described symptoms of recurrent subluxation and lateral instability or exhibited findings of flexion limited to less than 90 degrees or extension limited to more than 15 degrees, prior to November 13, 2006.  

In this regard, in October 2006, the Veteran reported having limited extension of his knee to 15 degrees.  Moreover, in a statement submitted in conjunction with the VA Form 21-526, Veteran's Application for Compensation or Pension, received in January 2005, the Veteran reported that, while in service, he sustained a dislocation of his left knee cap that was surgically repaired and that, in late 2001, he began to be treated at VA because his knee was beginning to get worse and he had degeneration of the knee joint that was causing his left leg to be unstable.  

The Veteran acknowledged that he suffered a stroke in October 2003 after a car accident, which caused paralysis on his left side, but added that his physical therapist informed him that, because his left knee had prior damage, there was not much more that could be done for it.  

The Veteran reported that he underwent home rehabilitation following rehabilitation at a private medical facility and was given a knee brace to try to stabilize the knee by the nursing home.  He indicated that he became too dependent upon the brace and was directed by the physical therapist to stop using it.  

The Board finds that the clinical record corroborated the Veteran's lay testimony that his left knee experienced limitation of extension to 15 degrees and moderate lateral instability for which he had been prescribed a knee brace and used a wheel chair, prior to November 13, 2006.  

Further, the Board finds the Veteran is competent to report lay observations of his symptoms.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  
 
However, the Board notes that the Veteran is not competent to provide lay evidence that any instability or recurrent subluxation, for which he required a knee brace and wheel chair, or any functional loss was due solely to his service-connected left knee disability. 

The Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Moreover, the Board has specifically considered the guidance of DeLuca, in order to determine whether an increased evaluation for the left knee disability may be warranted.  

While recognizing that the Veteran had complaints of pain and flare-ups, and tested positive for limitation secondary to pain under the DeLuca criteria on clinical evaluation, there is no showing of additional functional loss beyond that would support the assignment of a rating higher than 20 percent, prior to November 13, 2006, for the service-connected left patellar fracture residuals.  

Additionally, due consideration has been given to the assignment of separate ratings for separate and distinct symptomatology of the Veteran's service-connected left knee disability; however, the record does not support assigning separate ratings for additional symptoms associated with his left knee disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).   

Based on the foregoing, the Board concludes that, prior to November 13, 2006, an increased evaluation of 20 percent, but not higher for the service-connected left knee disability is assignable in this case.  See 38 C.F.R. §§ 4.3, 4.7.  


Since November 13, 2006

Based on the following reasons and bases, the Board concludes that an evaluation of 40 percent, since November 13, 2006, for the service-connected left patellar fracture, is warranted.  

In this regard, in his VA Form 9, Appeal to Board of Veterans' Appeals, received in November 2007, the Veteran reported that his leg extension is limited to 30 degrees.  

The VA treatment records, dated from 2006 to 2011, show that the Veteran had numerous treatments with steroid injections in his left knee to treat his pain related to his service-connected left knee disability.  These records reveal complaints of weakness in the left knee, and contain observations of crepitus, swelling, erythema, spasticity in the left lower leg, cellulitis in the left lower leg, and a large medial scar with no obvious effusion, erythema or warmth, and indicate diagnoses of osteoarthritis of the left knee status post open reduction internal fixation (ORIF) of probable patella function.  

These records showed passive range of motion testing, on average, of no more than from 10- to 95+, and active range of motion testing, on average, of no more than from 10- to 95+, with decreased range of motion of the left leg secondary to pain.  

Significantly, a VA physical therapy consult note, dated in October 2008, reveals range of motion testing for the left knee with active extension limited to -35 degrees and passive extension limited to -20 degrees, and left dorsiflexion limited to 15 degrees from neutral.  The record indicates that the Veteran's wife reported that he had a fall 3 to 4 months ago and skinned his left knee.  

A statement from the Veteran, received in January 2009, reflects reports that he is unable to walk unassisted, and almost exclusively gets around by wheelchair as he is unable to take more than a few steps.  The Veteran complained of arthritis, and noted that it is a big factor in his immobility due to edema and pain with use, as well as flare-ups.  

In November 2008, the Veteran underwent a VA joints examination, during which the examiner noted a history of left patellar fracture since 1969, and a post-service accident in 2003 without knee injury.  

The examiner indicated that because of chronic non-use of the legs, the Veteran had been in a wheelchair since 2003, and that he had not had any physical therapy since the 2003 accident.  The Veteran reported that the main reason he remained in the wheelchair was due to chronic disuse of the legs which he attributed to his in-service patellar fracture.  

The Veteran described symptoms of aching, constant, mild to moderate left sub-patellar pain, without any radiation, flare-ups, or incapacitating episodes.  He denied a history of hospitalization or surgery, or neoplasm in the left knee, and the examiner noted that assistive aids were not needed for walking.  

The examiner observed that there were no constitutional symptoms of arthritis, incapacitating episodes of arthritis, or functional limitations on standing, although there were functional limitations on walking, as the Veteran was unable to walk more than a few yards.  

Range of motion testing for the left knee included flexion from 0 to 80 degrees with pain, and extension from 80 degrees thru 10 degrees with pain from 80 to 10 degrees.  The examiner noted that the Veteran was unable to fully extend the left knee, and indicated that passive and active ranges of motion were the same, there were no additional limitations with repeated motion, no joint ankylosis, and no evidence of leg shortening.  

On summary of the general joint conditions, the examiner observed there were no bumps consistent with Osgood-Schlatters disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar or meniscus abnormality or tendon or bursa disorder.  Further, there was no loss of a bone or part of a bone, inflammatory arthritis, or joint ankylosis noted.  

An X-ray study report, dated in October 2008, show a history of the Veteran falling a few months ago and complaints of left leg pain.  The radiologist noted an impression of remote internal fixation and a partially united patellar fracture (old), and tricompartment of degenerative change but no acute osseous abnormality.  

By comparison, a May 2008 X-ray study report shows findings of anterior and posterior, and crosstable lateral views of the left knee showing remote fixation of patellar fracture with elongation of the patella compatible with remote trauma.  

The radiologist noted that residual lucency was identified compatible with incomplete osseous union, which was unchanged.  The radiologist observed diffuse osteopenia, medial and lateral tibiofemoral compartment narrowing, and no definite acute osseous abnormalities or soft tissue abnormalities.  

The Veteran was diagnosed with left patellar fracture, without significant effects on daily activities, and with degenerative joint disease of the left knee per X-ray in 2008, separate from 1969 patellar fracture and not secondary to 1969 injury.  

The VA examiner noted that the Veteran was wheelchair bound due to his 2003 accident, not due to his 1969 patellar fracture.  The examiner indicated that degenerative joint disease began symptomatically about 5 to 6 years ago with more chronic pain in the left knee per the Veteran's own history.  

The examiner added that the Veteran had an additional 2003 injury/accident and had remained mostly in a wheelchair since then.  The examiner disagreed with the Veteran who believed he had been wheelchair bound due to his 1969 patellar fracture.  The examiner based this opinion on the fact that the Veteran went on to have a career as a health care technician after his 1969 accident and had a 2003 reinjury which resulted in his wheelchair bound status.  

In September 2009, the Veteran underwent a VA joints examination and reported having daily diffuse pain without radiation, as well as symptoms of weakness, stiffness, and occasional swelling in the left knee if he stood for any length of time.  He denied symptoms of heat, redness, instability, giving way or locking.  

The examiner noted he had fatigability and decrease in endurance to the left lower extremity in toto, and used capsaicin cream, sulindac, and acetaminophen along with steroid injections to treat his left knee disability.  

The Veteran reported flare-ups every 2 to 3 weeks lasting for 2 weeks, precipitated by unknown factors and alleviated with time.  The examiner noted no additional limitations except decreased capacity to ambulate, and there was no dislocation, subluxation, or inflammatory arthropathy.  

The examiner observed the Veteran was in a wheel chair secondary to a spinal cord injury as well as a cerebrovascular accident with residual left hemiparesis.  The examiner indicated the Veteran was semi-independent in activities of daily living with the exception of needing assistance for clothing and bathing secondary to his stroke and spinal cord injury.  

The Veteran denied any periods of incapacitation under the orders of a healthcare provider specifically for the left knee.  The examiner observed there was no evidence of pain, edema, effusion or instability, but there was weakness noted secondary to the cerebrovascular accident.  

The Veteran reported that he could stand for 1 to 2 minutes with the assistance of a quad cane or other support, and could walk approximately 5 steps.  The examiner noted there was no evidence of loss of his feet or shoe wear.  

The left leg at the knee was noted to be contracted to 30 degrees and not correctable passively, secondary to the cerebrovascular accident.  Additionally, the patella could not be manipulated, presumably secondary to contracture.  The examiner observed that there was no flexion, and there was fixed contracture deformity.  

The examiner opined that it was not possible to assess the medial or lateral meniscus, but noted that there was laxity both medially and laterally, presumed secondary due to muscle wasting secondary to the cerebrovascular accident.  The examiner noted that the anterior and posterior cruciate ligaments were intact with Lachman maneuver.  

The Veteran was diagnosed with degenerative joint disease of the left knee, status-post fractured patella and open reduction/internal fixation, and with contracture deformity secondary to cerebrovascular accident.  

The examiner concluded that it was not possible to accurately assess range of motion secondary to contracture deformity from the unrelated cerebrovascular accident and spinal cord injury.  

Most recently, the Veteran underwent a VA joints examination in July 2011 and reported a history of an accident resulting in left knee patellar fracture while in service, undergoing surgery and rehabilitation to repair the knee.  He complained of intermittent swelling, which interfered with his former job as a nursing aid.  

In 2003, the Veteran was noted to have been involved in another car crash and to have simultaneously suffered a stroke, which rendered him unconscious for weeks, resulting in traumatic brain injury, cervical fracture, left humerus fracture, and left-sided hemiplegia with left hand atrophy.  The examiner noted the Veteran had been wheelchair bound since 2003, used a cane to go to the bathroom, and used a wheel chair to move around his house.  

Further, the Veteran's mobility was additionally limited due to a left-sided cerebrovascular accident.  He currently complained of dull pain in the left knee, which required corticosteroid injections every three months, with pain worse with excessive activity and some knee swelling.  

On summary of joint symptoms, the Veteran's left knee showed findings of stiffness, pain, tenderness, repeated effusions and decreased speed of joint motion, but not deformity, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, or flare ups of joint disease; nor did it affect the motion of the joint.  

The examiner noted there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis, although the Veteran was unable to stand up for more than a few minutes or walk for more than a few yards.  

The examiner noted that the Veteran always used a cane or wheelchair and could not use a walker due to left-sided stroke resulting in severe weakness of the left side.  The examiner observed that the limitations of walking were due to the hemiplegia of the stroke and not due to osteoarthritis of the left knee.  The examiner indicated the Veteran also had osteoarthritis of the nonservice-connected right knee.  

On examination, the examiner observed an antalgic gait with the Veteran being wheelchair bound.  The Veteran exhibited signs of abnormal weight bearing, but no callus formation or skin breakdown, or an abnormal shoe wear pattern, with "increased wear outside edge of heel," but no loss of a bone or part of a bone, or inflammatory arthritis.  

The examiner noted that the left knee had crepitus, deformity, effusion and weakness, as well as a "u" shaped scar 23cm by 0.5cm on the knee joint, that was not attached to the tissue below the skin, but did not involve problems with movements of the tissues.  

The examiner observed crepitation, grinding and patellar abnormality, including status-post fixation of fracture dislocation, but no bumps consistent with Osgood-Schlatter's disease, a mass behind the knee, clicks or snaps, instability, meniscus abnormality, or abnormal tendons or bursae.  

The range of motion testing yielded findings of no objective evidence of pain with active motion on the left side, left knee flexion from 0 to 125 degrees, and normal left knee extension limited to 5 degrees.  

The examiner did not find objective evidence of pain following repetitive motion, or additional limitations after three repetitions of range of motion.  Further, no joint ankylosis was observed.  The left leg length was noted as 82 cm.  

The X-ray results in June 2003 were noted to show findings of bilateral osteoarthritis, left greater than right, and extensive traumatic change degenerative changes seen about the left patellofemoral joint with old patellar fracture repair.  

The X-ray results in May 2005 were noted to show findings of degenerative changes of the patellofemoral and medial compartments, with joint space narrowing of the medial compartment, old trauma of the patella with surgical hardware present, deformity of the patella secondary to old trauma, predominantly inferior aspect, multiple breaks of wire sutures, and no acute boney process identified.  

The X-ray results in September 2005 were noted to show negative findings for fractures or dislocations, degenerative changes described, and large infrapatellar osteophyte associated with post surgical changes in the suprapatellar region.  

The X-ray results in October 2008 were noted to show findings of remote internal fixation of a partially united patellar fracture characterized as "old," and tricompartment of degenerative change, but no acute osseous abnormality.  

The Veteran was diagnosed with remote internal fixation of a partially united patellar fracture (old), and tricompartment of degenerative change, but no acute osseous abnormality in the left knee.  

The examiner noted that the effects of the left knee disability on chores, shopping, exercise, sports, and traveling were mild, and that there was no effect on recreation, feeding, bathing, dressing, toileting, or grooming.  

The examiner commented that the ranges of motion limitations were as per the examination of the knee joint, and there was no recurrent subluxation, lateral instability or ankylosis of the knee.  

Further, the examiner specifically considered the guidance of DeLuca v. Brown, 8 Vet.App. 202, 204-207 (1995) and indicated that the service treatment records were reviewed, showing the Veteran was surgically operated on after experiencing a left patellar fracture, and noted that there was no left knee pain until 2001.  

The examiner opined that the Veteran experienced more limitations due to his stroke and not due to his service-connected left knee disability and added that there was no instability in the left knee, despite left-sided weakness due to right-sided stroke in 2003 that made him wheelchair bound.  The examiner diagnosed bilateral osteoarthritis in both knees.  

As noted, in order to warrant a higher evaluation for the service-connected left patellar fracture residuals, the record must show findings of extension limited to 30 degrees, or actual ankylosis of the knee.  

While the VA examination have noted varying degrees of impaired motion from 2006 to 2011, the Board finds none of the recorded findings showed a actual limitation of motion or functional loss due to pain due to the service-connected left knee disability that would warrant the assignment of a rating in excess of 30 percent.  

Thus, the Veteran is not entitled to an evaluation in excess of 30 percent because he is not shown to experience limited extension of the left knee to 20 degrees or greater or ankylosis due to the service-connected left knee disability alone.  38 C.F.R. § 4.71a, DCs 5256 and 5261 (2011).  

The Board has considered the Veteran's lay statements with respect to the claim for increase and finds that the clinical record corroborates the Veteran's lay testimony that his left knee experiences limitation of extension of greater than 20 degrees since November 13, 2006.  

As noted, the Veteran is not competent to address the etiology of the claimed limitation of motion of the left leg or to diagnose himself with ankylosis.  Additionally, he is not competent to provide lay evidence that he requires a wheel chair due to his service-connected disability and not due to his post-service stroke.  

The Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Moreover, the Board has specifically considered the guidance of DeLuca, in order to determine whether an increased evaluation for the left knee disability may be warranted.  

While recognizing that the Veteran had complaints of pain and flare-ups, and tested positive for limitation secondary to pain under the DeLuca criteria on clinical evaluation, there is no showing of additional functional loss beyond that would support the assignment of a rating higher than 30 percent, since November 13, 2006, for the service-connected left patellar fracture residuals.  

Additionally, the Board notes that in multiple evaluations, examiners have noted the Veteran has a scar on his left knee.  However, the Veteran has not reported any symptoms associated with his scar, and these examiners have described it as non-tender and well healed.  

Based on the clinical findings, the preponderance of the evidence is against a finding that a separate, compensable evaluation for any of the scars on the left knee is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2011) (A 10 percent disability evaluation is warranted for a scar which is superficial and unstable, superficial and painful on examination, or one which limits the part affected).  

Hence, due consideration has been given to the assignment of separate ratings for separate and distinct symptomatology of the Veteran's service-connected left knee disability, including possible evaluation of nontender, non-adherent scar on the left knee; however, the record does not support assigning separate ratings for additional symptoms associated with his left knee disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Based on the foregoing, the Board concludes that, since November 13, 2006, an increased evaluation in excess of 30 percent for the service-connected left knee disability is not assignable.  See 38 C.F.R. §§ 4.3, 4.7.  


Extraschedular Considerations

The above determinations are based upon consideration of the applicable schedular criteria.  However, the service-connected left patellar fracture is not productive of an unusual disability picture that would render the application of established rating standards impractical in this case.  

In this regard, the disability level is adequately contemplated by the rating schedule and addressed by the evaluations assigned in this case.  

As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As a final matter, the Board notes that, under Rice v. Shinseki, 22. Vet. App. 447 (2009), , the Veteran is currently assigned a TDIU rating; hence any development or consideration under Rice is rendered moot.  


ORDER

An initial increased rating of 20 percent, but not higher for the service-connected left patellar fracture residuals, for the period of the appeal prior to November 13, 2006, is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

An increased rating in excess of 30 percent for the service-connected left patellar fracture residuals, for the period of the appeal beginning on November 13, 2006, is denied. 




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


